United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
North Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-1208
Issued: April 30, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 29, 2018 appellant filed a timely appeal from December 29, 2017 and May 11,
2018 decisions of the Office of Workers’ Compensation Programs (OWCP). 1 The Clerk of the
Appellate Boards docketed the appeal as No. 18-1208.
On November 15, 2017 appellant, then a 32-year-old temporary assistant, filed a traumatic
injury claim (Form CA-1) alleging that on November 13, 2017 she was sexually assaulted while
in the performance of duty. She notified her supervisor of the incident that same date. On the
reverse side of the claim form her supervisor reported that he was not present when the incident
occurred and, as such, could not agree or disagree with the allegations she had made.
In an accompanying November 15, 2017 narrative statement, appellant reported that on
November 13, 2017 she was stocking supplies in the central supply room when T.T. sexually
assaulted her. She immediately returned to the breakroom and had to transfer another cart to the
1

Appellant’s AB-1 form indicates that she is requesting an appeal of an April 20, 2018 decision. However, there
is no such decision of that date found in the case record. The December 29, 2017 and May 11, 2018 decisions are the
only OWCP decisions within the Board’s jurisdiction.

supply room. When she left the supply room, T.T. approached her again and kissed her right
cheek. Appellant reported that both incidents were unwanted.
In support of her claim, appellant also submitted a Department of Veterans’ Affairs
voluntary witness statement dated November 14, 2017 in which she detailed the events
surrounding the November 13, 2017 employment incident.
By decision dated December 29, 2017, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that she sustained an emotional condition in the
performance of duty, as alleged. It noted that she had not alleged compensable employment factors
that caused her injury.
In an appeal request form dated January 8, 2018, appellant sought an oral hearing before
an OWCP hearing representative. By decision dated May 11, 2018, OWCP’s hearing
representative found that appellant had abandoned her hearing request.
The Board, having duly considered the matter, concludes that this case is not in posture for
decision and must be remanded for further development. 2
FECA provides that OWCP shall determine and make findings of fact in making an award
for or against payment of compensation after considering the claim presented by the employee and
after completing such investigation as it considers necessary with respect to the claim. 3 The
reasoning behind OWCP’s evaluation should be clear enough for the reader to understand the
precise defect of the claim and the kind of evidence which would overcome it. 4
In its December 29, 2017 decision, OWCP did not discharge its responsibility to set forth
findings of fact and a clear statement of reasons explaining the disposition so that appellant could
understand the basis for the decision, as well as the precise defect and the evidence needed to
overcome the denial of her emotional condition claim. 5 The decision did not discuss the customary
criteria for an assault case or address the allegations made by appellant to determine whether she
had established a compensable factor of employment.6
The Board further finds that OWCP failed to sufficiently develop the evidence regarding
whether appellant was sexually assaulted at work while in the performance of duty on
November 13, 2017. OWCP’s procedures provide that, in cases involving assault, OWCP should
obtain copies of police reports which may have been made, as well as statements from the official

2

N.M., Docket No. 17-0262 (issued July 3, 2017).

3

5 U.S.C. § 8124(a)(2); 20 C.F.R. § 10.125.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013). See
also G.S., Docket No. 14-1933 (issued November 7, 2014).
5

K.J., Docket No. 14-1874 (issued February 26, 2015). See also J.J., Docket No. 11-1958 (issued June 27, 2012).

6

FECA Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.10 (August 1992).

2

superior, coworkers, the assailant, or other witnesses. 7 In this instance, appellant detailed the
circumstances surrounding the November 13, 2017 incident and reported T.T. as the assailant. She
further identified employing establishment employees who had knowledge of the circumstances
surrounding the claim. The record reflects that a police report had been filed. OWCP, however,
failed to properly develop the evidence by requesting information from the employing
establishment addressing her allegations of the sexual assault. 8
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter.9 While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence, particularly when such evidence
is of the character normally obtained from the employing establishment or other governmental
source.10 The Board finds that OWCP has not properly discharged its responsibilities in
developing the case record or in issuing a proper decision.
As such, this case will be remanded to OWCP for further development. OWCP shall
request additional evidence from the employing establishment addressing the November 13, 2017
employment incident.11 Following this and any other such further development deemed necessary,
OWCP shall issue a de novo merit decision, which includes findings of fact and a clear and precise
statement regarding whether appellant has met her burden of proof under the customary standards
to establish an assault claim.12 Accordingly,

7

Supra note 3.

8

Lillian E. Lesniak, Docket No. 00-1021 (issued February 22, 2001).

9

See Phillip L. Barnes, 55 ECAB 426 (2004).

10

See L.L., Docket No. 12-0194 (issued June 5, 2012); N.S., 59 ECAB 422 (2008).

11

A.R., Docket No. 11-1949 (issued April 16, 2012). The employing establishment is responsible for submitting
to OWCP all relevant and probative factual and medical evidence in its possession, or which it may acquire through
investigation or other means. Such evidence may be submitted at any time. 20 C.F.R. § 10.118(a).
12
In light of this disposition, the issue of whether OWCP properly determined that appellant abandoned her request
for hearing is rendered moot.

3

IT IS HEREBY ORDERED THAT the May 11, 2018 and December 29, 2017 decisions
of the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further proceedings consistent with this order of the Board.
Issued: April 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

